Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of the 8th
day of February, 2006  between Cache, Inc., a Florida corporation, having its
principal place of business at 1460 Broadway, New York, New York 10036 (“Cache”
or the “Company”) and Thomas E. Reinckens, an individual residing at 371 Briar
Brae Rd, Stamford, Connecticut 06903 (“Reinckens” or “Executive”).

 

WHEREAS, the Company wishes to continue the employment of Reinckens as Chief
Operating Officer and Reinckens wishes to continue such employment on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto each intending to be legally bound, agree as follows:

 

1.0                               Employment

 

Cache hereby employs Reinckens as Chief Operating Officer and Reinckens hereby
accepts such employment. This Agreement shall commence on February 8, 2006 for a
term of 3 years expiring on February 7, 2009 (the “Expiration Date”), subject to
termination as hereinafter provided.

 

--------------------------------------------------------------------------------


 

2.0                               Duties and Responsibilities

 

2.1                                 During Executive’s employment, Executive
shall perform all duties and accept all responsibilities as may be assigned from
time to time by the Board of Directors of Cache (the “Board”) and that are
consistent with the duties and responsibilities of a Chief Operating Officer.

 

2.2                                 Executive agrees that he will diligently
devote his entire business skill, time and effort to the performance of his
duties on behalf of Cache. Executive agrees that he will not, alone or as a
member of a partnership or as an officer, director, employee or agent of any
other person, firm or business organization, engage in any other business
activities or pursuits requiring his personal services that might conflict with
his duties hereunder.

 

2.3                                 Executive represents and warrants that he is
not subject or party to any employment agreement, non-competition covenant,
non-disclosure agreement or other agreement, covenant, understanding or
restriction that would prohibit Executive from executing this Agreement and
performing fully his duties and responsibilities hereunder, or which would in
any manner, directly or indirectly, limit or affect the duties and
responsibilities which may now or in the future be assigned to Executive by
Cache.

 

2.4                                 Executive agrees that at all times he will
strictly adhere to and perform all his duties in accordance with applicable
laws, rules and regulations, and in accordance with policies and procedures of
Cache that are in effect from time to time.

 

3.0                               Compensation and Benefits

 

3.1                                 Salary.  During the initial year of
Executive’s employment under this Agreement (February 8, 2006 through
February 7, 2007), Cache shall pay Executive an annual base salary of

 

2

--------------------------------------------------------------------------------


 

$530,000 less withholdings and other applicable payroll deductions as required
by law, payable in equal installments at such times as Cache customarily pays
its other senior executive officers (but in no event less often than monthly).
For each fiscal year during the term of this Agreement that Cache achieves a 5
percent increase in pre-tax profit greater than its 2005 (the “Base Year”)
pre-tax profit, Executive will receive an increase in his annual base salary of
$40,000. For instance, if Cache’s pre-tax profits for 2006 equal or exceed
Cache’s pre-tax profits for the Base Year, then during the second year of
Executive’s employment under this Agreement (February 8, 2007 through
February 7, 2008) Executive shall earn a $40,000 salary increase and shall
receive an annual base salary of $580,000, less withholdings and other
applicable payroll deductions as required by law. If during any fiscal year
during the term of this Agreement Cache fails to achieve a pre-tax profit equal
to or greater than the Base Year pre-tax profit, then Executive shall not
receive a salary increase for the corresponding year of Executive’s employment
under this Agreement.

 

Any compensation increase pursuant to this Section 3.1 shall become a permanent
part of Executive’s annual base salary.

 

3.2                                 Benefits.  Executive will be eligible to
receive the health care and other benefits that Cache makes available to its
senior executive officers including term life insurance equal to three times the
Executive’s annual salary, provided that Executive meets the eligibility
requirements for such plans or programs. In addition, Executive will continue to
participate in the Executive Committee Bonus Plan and in Cache’s Stock Option
Plan, under the terms of those Plans, and nothing in this Agreement is intended
to modify or discontinue Executive’s participation in either Plan.

 

3

--------------------------------------------------------------------------------


 

3.3                                 Business Expenses.  Executive shall be
reimbursed for the reasonable business expenses incurred on Cache’s behalf in
connection with the performance of his services hereunder upon presentation of
an itemized account and written proof of such expenses, in accordance with the
policies established by Cache.

 

3.4                                 Discretionary Bonus.  The Executive shall be
entitled to such performance based bonuses as the Board may from time to time
determine in its discretion.

 

4.0                               Termination Without Compensation

 

4.1                                 Mutual Agreement.  Executive’s employment,
and the parties’ respective obligations hereunder, may be terminated by mutual
written agreement, with at least 30 days prior written notice of the termination
date agreed to by the parties.

 

4.2                                 Resignation.  Executive may submit his
written resignation at least 60 days prior to a specified termination date.

 

4.3                                 Partial/Total Disability.  If Executive is
unable to perform his duties and responsibilities to the full extent required
hereunder, either with or without reasonable accommodation, by reason of
physical or psychiatric illness, injury or incapacity for six (6) continuous
months or nine (9) months in a twelve (12) month period, Cache may terminate
Executive’s employment by written notice of the termination date and Cache shall
have no further liability or obligation to Executive hereunder, except for any
unpaid salary and benefits accrued to the date of termination. During any period
of disability, Executive will receive his salary in effect at the time of
disability, less any amounts received as disability benefits through any
applicable disability program, Cache benefit plan or the Social Security
Administration. In

 

4

--------------------------------------------------------------------------------


 

the event of any dispute under this Section 4.3, Executive shall submit to a
physical and/or psychiatric examination by a licensed physician mutually
satisfactory to Cache and the Executive. The cost of such examination will be
paid by Cache and the findings of such physician shall be determinative.

 

4.4                                 Death.  If Executive dies, this Agreement
shall terminate and thereafter Cache shall not have any further liability or
obligation to Executive, his executors, administrators, heirs, assigns or any
other person claiming under or through him, except for unpaid salary and
benefits accrued to the date of his death.

 

4.5                                 Cause.  Cache may terminate Executive’s
employment for “cause” by giving Executive 30 days’ notice of the termination
date and thereafter Cache shall have no further liability or obligation to
Executive. For purposes of this Agreement, “cause” shall mean (a) Executive’s
conviction, guilty plea or plea of nolo contendere with respect to (i) any
felony or (ii) any misdemeanor involving fraud, theft, dishonesty, wrongful
taking of property, embezzlement, bribery, forgery or extortion; (b) Executive’s
failure (other than by reason of illness, injury or incapacity) to perform or
fulfill any of Executive’s material duties, responsibilities or obligations;
(c) material neglect of Cache’s business by Executive (other than by reason of
illness, injury or incapacity); (d) Executive’s habitual insobriety or substance
abuse; or (e) misappropriation of funds by Executive.

 

4.6                                 In the event that Executive’s employment is
terminated for any of the reasons set forth in this Section 4, Cache will have
no further liability or obligation to Executive, except for any unpaid salary or
benefits accrued as of the date of termination.

 

5

--------------------------------------------------------------------------------


 

5.0                               Termination With Compensation

 

5.1                                 At any time prior to a “Change of Ownership
or Control” of Cache (as defined herein), Cache shall have the right to
terminate Executive’s employment at any time without cause by giving Executive
30 days’ notice of the termination date. In the event that Executive’s
employment is terminated pursuant to this Section 5.1, Cache shall continue to
pay Executive the salary then in effect for the balance of the term of this
Agreement, less withholdings and other applicable payroll deductions as required
by law, in accordance with Cache’s normal pay cycle. However, Executive shall
not be entitled to any compensation under this Section 5.1 unless Executive
executes and delivers to Cache after notice of termination a general release
acceptable to Cache by which Executive releases Cache from any obligations and
liabilities of any type whatsoever, except for Cache’s obligation to provide the
salary specified herein. The parties acknowledge that the salary to be provided
under this Section 5.1 is in consideration for the above-referenced release.
Upon any termination under this Section 5.1, Cache shall have no further
obligation to Executive, his executor, administrators, heirs, assigns or any
other persons claiming under or through him other than to pay to Executive the
salary specified in this Section 5.1 in exchange for the above-referenced
release. Executive agrees that any compensation he is to receive pursuant to
this Section 5.1 shall be reduced by any compensation Executive receives in
connection with any employment position Executive assumes subsequent to his
termination date. Executive further agrees that, immediately upon his acceptance
of any such employment position, he will notify Cache, in writing, of his
employment position and the compensation associated with that position so that
Cache may reduce the payments to be made to Executive, in accordance with this
Section 5.1.

 

6

--------------------------------------------------------------------------------


 

5.2                                 (a)  If, during Executive’s employment with
Cache, there is a “Change of Ownership or Control” of Cache, Cache may terminate
Executive’s employment by providing written notice at least 30 days prior to the
termination date. Upon the occurrence of a Change of Ownership or Control
followed at any time during the term of this Agreement by the termination of
Executive’s employment, other than for Partial/Total Disability, Death or Cause,
as defined, respectively, in Sections 4.3, 4.4 and 4.5 of this Agreement, the
provisions of Section 5.2(b) of this Agreement shall apply. In addition, at any
time following a Change of Ownership or Control, Executive shall have the right
to elect to voluntarily terminate his employment by providing written notice at
least 60 days prior to the termination date. In the event that Executive resigns
during a window period, which shall be the period beginning 90 days after the
Effective Date of a Change of Ownership or Control and ending one hundred eighty
(180) days after the Effective Date of a Change of Ownership or Control, the
provisions of Section 5.2(b) shall then apply. All other resignations are
governed by Section 4.2 of this Agreement.

 

(b)                                 In the event that Executive’s employment is
terminated following a Change of Ownership or Control, or in the event that
Executive resigns his position during the window period following a Change of
Ownership or Control as set forth in Section 5.2(b), Executive shall receive a
one time payment equal to 24 months of Executive’s then in effect salary, less
withholdings and other applicable payroll deductions as required by law.
However, Executive shall not be entitled to any compensation under this
Section 5.2 unless Executive executes and delivers to Cache after notice of
termination or notice of resignation, whichever is applicable, a general release
in form acceptable to Cache by which Executive releases Cache from any
obligations and liabilities of any type whatsoever, except for Cache’s
obligation to provide the salary specified herein. The parties acknowledge that
the salary to be provided under this

 

7

--------------------------------------------------------------------------------


 

Section 5.2 is in consideration for the above-referenced release. Upon any
termination under this Section 5.2, Cache shall have no further obligation to
Executive, his executor, administrators, heirs, assigns or any other persons
claiming under or through him other than to pay to Executive the salary
specified in this Section 5.2 in exchange for the above-referenced release.

 

(c) For purposes of this Section 5.2, “Change of Ownership or Control” shall
mean the occurrence of one or more of the following three events:  (i) any
person becomes a beneficial owner (as such term is defined in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) directly or
indirectly of securities representing more than 50% of the total number of votes
that may be cast for the election of directors of Cache; (ii)  within two years
after a merger, consolidation, liquidation or sale of assets involving Cache, or
a contested election of a Cache director, or any combination of the foregoing,
the individuals who were directors of Cache immediately prior thereto shall
cease to constitute a majority of the Board of Directors; or (iii) within two
years after a tender offer or exchange offer for voting securities of Cache, the
individuals who were directors of Cache immediately prior thereto shall cease to
constitute a majority of the Board of Directors.

 

5.3                                 In the event that Executive dies during the
payment continuation period referred to in Section 5.1, Cache will have no
further liability or obligation to Executive, his executor, administrators,
heirs, assigns or any other persons claiming under or through him as of the date
of Executive’s death.

 

6.0                               Return of Property

 

Immediately upon termination of Executive’s employment, Executive shall deliver
to the Cache all copies of data and information in any way associated with Cache
or the performance of

 

8

--------------------------------------------------------------------------------


 

Executive’s duties including, but not limited to, all Confidential Information
(as defined in Section 7.1), documents, correspondence, notebooks, reports,
computer programs, and all other materials and copies thereof (including
computer discs and other electronic media) relating in any way to the business
of Cache. Immediately upon termination of Executive’s employment, Executive
shall deliver to Cache all tangible property belonging or licensed to Cache,
including, without limitation cell phones, facsimile machines, computers,
pagers, and credit cards.

 

7.0                               Confidentiality; Non-Compete

 

7.1                                 Confidentiality and Nondisclosure of
Information.  During Executive’s tenure with Cache, he has had and will have
access to information relating to the business of Cache, including writings,
equipment, processes, drawings, reports, manuals, invention records, financial
information, business plans, customer lists, the identity of or other facts
relating to prospective customers, inventory lists, arrangements with suppliers
and customers, computer programs, or other material embodying trade secrets,
customer or product information or technical or business information of Cache
(all of which, excluding information and materials which are or become generally
available to the public other than as a result of disclosure by Executive or his
representatives, hereinafter are referred to as “Confidential Information”).
Executive acknowledges that the Confidential Information constitutes a valuable,
special and unique asset of Cache as to which Cache has the right to retain and
hereby does retain all of its proprietary interests. However, access to and
knowledge of the Confidential Information is essential to the performance of
Executive’s duties. In recognition of this fact, Executive agrees that he will
not, during or after his employment with Cache, disclose any of the Confidential
Information to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever (except as necessary in the performance of his
duties during his employment

 

9

--------------------------------------------------------------------------------


 

with Cache) or make use of any of the Confidential Information for his purposes
or those of another. In the event Executive is required or requested by legal
process to disclose any of the Confidential Information, Executive shall provide
Cache with prompt notice of such requirement or request so that Cache may, at
its own expense, seek an appropriate protective order or waive compliance with
the provisions of this Section 7.1 to the extent required to comply with the
request or order. If a protective order is not obtained and/or if reasonable
proof thereof is not given by Cache to Executive by written notice and received
by Executive no later than one (1) business day preceding the date on which such
disclosure is required, Executive may disclose all or a portion of the
Confidential Information to the extent required by the Court or permitted by the
waiver, or both.

 

7.2                                 Non-compete.  Executive hereby covenants and
agrees that, during the term of his employment as set forth in this Agreement
and either for one (1) year following termination of employment without
compensation, or during the period Executive receives compensation pursuant to
Section 5.1, Executive will not, directly or indirectly, engage in competition
with Cache. The word “competition” as used herein shall mean (a) an engagement
as independent contractor or employee, or other arrangement with any Restricted
Entity (hereinafter defined) pursuant to which Executive renders any services
to, or directly or indirectly owns, any Restricted Entity; provided, however,
that ownership by Executive of any aggregate of less than five (5%) percent of
the outstanding shares of capital stock of a corporation with a class of equity
securities held of record by more than five hundred (500) persons entitled to
vote for the election of directors shall not be deemed to constitute
“competition.”  For purposes of this Agreement, a “Restricted Entity” shall mean
any entity which operates specialty clothing retail stores on a

 

10

--------------------------------------------------------------------------------


 

national basis (i.e., in more than 10 states) with its principal place of
business located in any state in which Cache then has a retail store.

 

7.3                                 Non-Solicitation.  Executive hereby
covenants and agrees that he shall not, directly or indirectly, for himself or
on behalf of any other person, during the term hereof or for two (2) years
following termination of employment for any reason, solicit, take away, attempt
to take away, or otherwise interfere with the written agreements and/or existing
relationship of Cache with any of its employees, agents or independent
contractors.

 

8.0                               Cooperation by Executive

 

Executive agrees, during and after his employment with Cache, to cooperate with
Cache in any legal proceedings or with respect to any regulatory matters
relating to the period of Executive’s employment with Cache, provided that any
reasonable travel, room and board expenses which Executive incurs in rendering
such cooperation will be reimbursed by Cache.

 

9.0                               No Disparagement

 

9.1                                 Executive agrees, both during and after
Executive’s employment with Cache, not to disparage or ridicule Cache or any of
Cache’s officers, or any member of Cache’s Board.

 

9.2                                 Cache agrees that, both during and after
Executive’s employment with Cache, it will not disparage or ridicule Executive
for any reason whatsoever.

 

9.3                                 The provisions of Sections 6, 7, 8 and 9
shall survive the termination of this Agreement, and of Executive’s employment.

 

11

--------------------------------------------------------------------------------


 

10.0                        Injunctive Relief

 

Executive further acknowledges that damage to Cache from Executive’s breach of
this Agreement cannot be remedied solely by the recovery of damages, and agrees
that in the event of any breach or threatened breach of any of the provisions of
Sections 6, 7 and 9 of this Agreement, Cache may pursue both injunctive relief
and any and all other remedies available at law or in equity for any such breach
or threatened breach, including the recovery of damages.

 

11.0                        Assignability; Binding Effect

 

The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of Cache and its successors and assigns. This Agreement calls for
the provision of personal services and, accordingly, shall not be assignable by
Executive.

 

12.0                        Miscellaneous

 

12.1                           This Agreement supersedes all prior agreements
between the parties. None of the terms of this Agreement shall be deemed to be
waived or modified, nor shall this Agreement be renewed, or extended, except by
an express agreement in writing, signed by Executive and the Chairman of the
Audit Committee of Cache’s Board of Directors, or his or her designee. There are
no representations, promises, warranties, covenants or undertakings, other than
those contained in this Agreement, which represents the entire understanding of
the parties. The failure of a party hereto to enforce, or the delay by a party
hereto to enforce, any of its rights under this Agreement shall not be construed
as a waiver of any such party’s rights hereunder. Paragraph headings contained
in this Agreement have been inserted for convenience of reference only, are not
to be considered a part of this Agreement and shall not affect the
interpretation of any provision hereof. In the event any of the provisions of
this Agreement, or any portion thereof, shall be held to be invalid or
unenforceable, the validity and enforceability of the

 

12

--------------------------------------------------------------------------------


 

remaining provisions hereof shall not be affected or impaired but shall remain
in full force and effect. This Agreement shall be governed and construed in
accordance with the laws of the State of New York. Any action brought in
connection herewith shall be brought in the federal or New York State courts
sitting in the City of New York, County of New York.

 

12.2                           Notices.  Any notices under this Agreement shall
be in writing and shall be given by personal delivery, facsimile, by certified
or registered letter, return receipt requested, or a nationally-recognized
overnight delivery service; and shall be deemed given when personally delivered,
upon actual receipt of the facsimile or certified or registered letter, or on
the business day next following delivery to a nationally-recognized overnight
delivery service at the addresses set forth below in this Agreement or to such
other address or addresses as either party shall have specified in writing to
the other party hereto.

 

If to Cache:

 

Brian Woolf

 

1440 Broadway

 

New York, NY 10018

 

 

If to Executive:

 

Thomas E. Reinckens

371 Briar Brae Road

Stamford, Connecticut 06903

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement on the date first above written.

 

 

CACHE, INC.

 

 

 

By:

/s/ Brian Woolf

 

/s/ Thomas E. Reinckens

 

 

 Brian Woolf

 

 Thomas E. Reinckens

 

14

--------------------------------------------------------------------------------